NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           APR 21 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

In re: WESTERN STATES                             No. 06-15950
WHOLESALE NATURAL GAS
ANTITRUST LITIGATION,                             D.C. No. CV-06-00282-PMP


SINCLAIR OIL CORPORATION,                         MEMORANDUM *

               Plaintiff - Appellant,

  v.

ONEOK ENERGY SERVICES
COMPANY, L.P.,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Nevada
                       Philip M. Pro, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sinclair Oil Corporation appeals from the district court’s judgment

dismissing its action as barred by the Filed Rate Doctrine. We have jurisdiction

pursuant to 28 U.S.C. § 1291. In light of defendant OneOK Energy Services

Company, L.P.’s agreement that this case should be remanded following E. & J.

Gallo Winery v. EnCana Corp., 503 F.3d 1027 (9th Cir. 2007), we reverse and

remand.

      As the parties agreed in an October 22, 2009 filing, they shall bear their own

costs on appeal.

      REVERSED and REMANDED.




                                         2                                    06-15950